                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

A.T. INDIVIDUALLY and as PARENT
AND NATURAL GUARDIAN OF O.T.,
a minor                                          : CIVIL ACTION
                                                 :
             v.                                  : NO. 17-4983
                                                 :
OLEY VALLEY SCHOOL DISTRICT                      :
                                                 :


                                           ORDER

             AND NOW, this 8th           day of November 2019, upon review of the parties’
submissions concerning the Rule 35 mental examination of Plaintiff O.T., it is hereby
ORDERED that:
             1. Plaintiff O.T. shall reappear at a mutually agreed time and place within 30
                  days for a new Rule 35 mental examination to be conducted by Dr. Julie A.
                  Kessel.
             2. Plaintiff is permitted to have a chaperone accompany her to the examination,
                  but the chaperone shall not be either of her attorneys nor any other attorney
                  from Plaintiff’s counsel’s law firm.
             3. The chaperone is not permitted in the exam room during the examination, but
                  may remain in a nearby room.
             4. The mental examination shall be limited to no more than 4 hours.
             5. Plaintiff O.T. is permitted to ask for a break at any time during which she may
                  speak to her chaperone.
             6. The mental examination shall not be transcribed or recorded in any manner.
             7. The costs for conducting the examination, including Dr. Kessel’s expenses,
                  shall be shared equally by Plaintiff’s counsel and defense counsel and are to
                  be based on expenses ordinarily connected with examinations by experts.
             8. No attorney fees are awarded to Plaintiff’s counsel.
             9. All fact discovery shall be completed by December 20, 2019.
             10. Dr. Kessel’s report is due by no later than January 10, 2020.
BY THE COURT:




/s/ Jeffrey L. Schmehl
JEFFREY L. SCHMEHL, J.
